Case 7:20-cr-01153 Document1 Filed on 06/19/20 in TXSD Page 1 of 2

AO 91 (Rev 8/01) — Criminal Complaint

 

 

~ United States District Court

SOUTHERN DISTRICT OF TEXAS
McALLEN DIVISION

 

 

ited States District
UNITED STATES OF AMERICA Unites ors District oF roo

V. CRIMINAL COMPLAINT

JUN 19 2020 ne
David J. Bradley, Cleri€28¢ Number: M-20-/45& . -M
Rosbel GARCIA, 1972 (USA)

(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about 06/18/2020 in Starr County, in

the Southern , District of Texas the defendant(s)
(Track Statutory Language of Offense)

21 USC 841 & 846 - Conspiracy to Possess with the Intent to Distribute and Possession with Intent to Distribute Marijuana, approximately 260.0
kilograms, a schedule | controlled substance.

in violation of Title 21 United States Code, Section(s) USC 841 & 846
I further state that I am a(n) DEA Special Agent and that this complaint is based on the
following facts:

See attached affidavit.

 

Continued on the attached sheet and made a part of this complaint: Yes xX No

Approved by: AUSA Patricia Cook Profit

Submitted by reliable electronic means, sworn to and attested .
to telephonically per Fed. R. Cr. P. 4.1, and probable cause found on: {Si Christopher Donahue

 

Signature of Complainant

June 19,2020 — ¥Y: S Hod . onahue DEA Special Agent
V

 

 

Juan F. Alanis : , U.S. Magistrate Judge

 

 

Name and Title of Judicial Officer Signature of Judicial Officer
~ Case 7:20-cr-01153 Document1 Filed on 06/19/20 in TXSD Page 2 of 2

ATTACHMENT 1

. On June 18, 2020, U.S. Border Patrol Agents (BPA) established surveillance along the
Rio Grande River, in an area known as Reyes Landing in Rio Grande City, Texas, which
is a known smuggling corridor for narcotics entering the United States.

. At approximately 10:40 p.m., BPAs observed a white Chevrolet Silverado drive along the
river road, adjacent to the Rio Grande River, and park in the area of Reyes Landing.
BPAs observed that the Silverado remained parked at the river for approximately five (5)
minutes. After approximately five (5) minutes, BPAs heard one (1) of the Silverado’s
doors close. Moments later, BPAs observed the Silverado depart Reyes Landing and
travel northbound on Midway Road. As the Silverado drove north on Midway Road, a
BPA drove south on Midway Road in an attempt to get a closer look at the vehicle. As
the BPA neared the Silverado, the BPA observed the Silverado drive through the
intersection of Midway Road and U.S. Expressway 83 without stopping at the stop sign
and drive north on Suntex Road. Shortly after, the BPA attempted to conduct a vehicle
stop on the Silverado. The Silverado subsequently failed to yield and agents pursued the
vehicle as it drove north through Rio Grande City, Texas. After a few minutes the driver
abandoned the vehicle in a brushy area near the intersection of Alvarez Road and Agua
Verde Road.

. Inside of the Silverado were fourteen (14) bundles of suspected marijuana. The bundles
were subsequently processed at the Border Patrol Station, weighed approximately 260
kilograms, and contained suspected marijuana. A field test was conducted on a sample
from one (1) of the bundles which tested positive for the characteristics and properties of
marijuana.

. While searching the brushy area where the Silverado was abandoned, agents located a
black wallet on the ground, which contained the driver’s license of Rosbel GARCIA and
$1,600.00 U.S. currency.

. Agents subsequently pursued the driver of the Silverado with a Border Patrol K-9 officer
who is trained to track individuals. Agents subsequently tracked the driver southeast
towards Alvarez Road. While tracking the driver, agents located the driver’s shoes, shirt,
and part of the driver’s phone. Agents subsequently tracked the driver to the Esperanza
Apartments on Alvarez Road, where agents observed Rosbel GARCIA attempting to hide
behind a vehicle in the parking lot. Agents observed that Rosbel GARCIA was not
wearing a shirt, shoes, and possessed half of a broken phone. Agents observed numerous
fresh scratches and cuts on GARCIA’s torso, arms, and legs.

. On June 19, 2020, agents conducted a post arrest Mirandized interview of GARCIA.
During the interview, GARCIA admitted to participating in the marijuana smuggling
attempt. GARCIA stated that he was driver of the Silverado that fled from agents.
GARCIA stated that he was going to be paid for picking up the marijuana from the area
of the Rio Grande River and transporting the marijuana to a location in Rio Grande City,
Texas.
